EXHIBIT 10.2
 
AMENDMENT TO AMENDED AND
RESTATED EMPLOYMENT AGREEMENT
 
This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”)
is made and entered into as of December 23, 2009, by and between HOLLYWOOD MEDIA
CORP., a Florida corporation (the “Company”) and LAURIE S. SILVERS (the
“Executive”).  The Company and the Executive are sometimes referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”
 
Recitals
 
A.           The Executive currently serves as the Vice Chairperson of the Board
of Directors and President of the Company.
 
B.           The Company and the Executive are parties to an Amended and
Restated Employment Agreement dated as of December 22, 2008 (the “Current
Employment Agreement”).
 
C.           The Company has agreed to sell its Broadway Ticketing Division (the
“Broadway Sale”) pursuant to a Stock Purchase Agreement dated December 22, 2009,
between the Company and Key Brand Entertainment Inc. (the “Broadway Purchase
Agreement”), pursuant to which the Company will sell all of the issued and
outstanding capital stock of its wholly owned subsidiary Theatre Direct NY,
Inc., a Delaware corporation.
 
D.           The Executive possesses intimate knowledge of the business and
affairs of the Company, its policies, methods and personnel, including the
Company’s Broadway Ticketing Division, Ad Sales Division (comprised of the
CinemasOnline business and the Company’s 26.2% interest in MovieTickets.com,
Inc. (“MovieTickets.com”)), and Intellectual Properties Division (comprised of
the Company’s 51% ownership interest in Tekno Books, certain intellectual
properties created by authors and others, and the Company’s 50% ownership
interest in NetCo Partners).  The Ad Sales Division, interest in
MovieTickets.com, and Intellectual Properties Division are sometimes referred to
collectively herein as the “Remaining Businesses”.
 
E.           The Company desires to assure itself of the Executive’s present and
continued employment in an executive capacity, with respect to oversight of the
management and possible ultimate disposition of the Remaining Businesses, and to
compensate her therefor.
 
F.           The Company has determined that this Agreement, which amends the
Current Employment Agreement, will reinforce and encourage the Executive’s
continued attention and dedication to the Company following the Broadway Sale.
 
G.           The Executive is willing to make her services available to the
Company on the terms and conditions of the Current Employment Agreement, as
amended by this Agreement.
 
H.           The Company and the Executive desire to amend the Current
Employment Agreement as set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement
 
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, the Parties hereby agree as follows:
 
1.             Amendment of Current Employment Agreement.  The Current
Employment Agreement is hereby amended as follows:
 
(a)           Paragraph 1.1 of the Current Employment Agreement is hereby
deleted in its entirety and replaced with the following:
 
“1.1        Employment and Term.
 
(a)           Initial Term.  Subject to Paragraph 1.1(b), the Company shall
continue to employ the Executive and the Executive shall continue to serve the
Company, on the terms and conditions set forth herein, for the period (the
“Term”) that commenced as of December 22, 2008 (the “Commencement Date”) and
that is scheduled to expire on December 31, 2010 (the “Termination Date”),
unless sooner terminated as hereinafter set forth; provided, however, that the
Term of this Agreement shall automatically be extended for periods of one year
each commencing on the day after the Termination Date (January 1, 2011) and each
anniversary thereof unless, at least 90 days prior to January 1, 2011, or any
anniversary of such date, the Company shall have delivered to the Executive or
the Executive shall have delivered to the Company written notice that the Term
of the Executive’s employment hereunder will not be extended.
 
(b)           Extension Term.  In the event of the consummation of the sale by
the Company of all of the issued and outstanding capital stock of its wholly
owned subsidiary Theatre Direct NY, Inc., a Delaware corporation (the “Broadway
Sale”), pursuant to a Stock Purchase Agreement dated December 22, 2009 between
the Company and Key Brand Entertainment Inc. (the “Broadway Purchase
Agreement”), while the Executive is in the employ of the Company, the Executive
shall continue to be employed for the same salary and other benefits as in
effect on the Commencement Date for a period ending on the ninetieth day
following the date of the Broadway Sale (such ninetieth day being hereinafter
referred to as the “Initial Term Termination Date”), unless such employment is
sooner terminated as set forth in the Current Employment Agreement.  Thereafter,
the Company shall continue to employ the Executive and the Executive shall
continue to serve the Company, on the terms and conditions set forth herein, for
the period (the “Extension Term”) commencing immediately after the Initial Term
Termination Date and ending on the day that the Executive’s employment with the
Company is terminated by either the Company or the Executive.”
 
(b)           New Paragraph 2.4 is hereby added to the Current Employment
Agreement:
 
“2.4        Compensation During the Extension Term.  The Executive shall receive
the following compensation during the Extension Term:

 
2

--------------------------------------------------------------------------------

 


(i) a base salary at the annual rate of $1, payable in one installment annually;
 
(ii) (A) an amount equal to five percent (5%) of all dividends and other
distributions, whether in cash or property, received by the Company or any
affiliate under the control of the Company in respect of any capital stock of,
or equity interest in, MovieTickets.com, Inc. (“MovieTickets.com”) or any
successor of MovieTickets.com that is held by the Company or by any affiliate
under the control of the Company, in each case within five days after such
dividend or other distribution is made to the Company or to an affiliate under
the control of the Company, (B) an amount equal to five percent (5%) of any
other cash or property received by the Company or by any affiliate under the
control of the Company (1) on account of its ownership interest in
MovieTickets.com, (2) as a result of any judgment, settlement, or award against
MovieTickets.com or any shareholder of MovieTickets.com or any affiliate of such
shareholder that arises from the Company’s relationship with or ownership
interests in MovieTicket.com, or (3) as a management fee, fee for services, or
otherwise paid by MovieTickets.com or any affiliate of MovieTickets.com
controlled by MovieTickets.com, in each case within five days after such other
payment of cash or property is made to the Company or to an affiliate under the
control of the Company, (C) an amount equal to five percent (5%) of all
proceeds, whether in cash or property, received by the Company or by any
affiliate under the control of the Company upon any sale, transfer, or
assignment of any capital stock of MovieTickets.com held by the Company or by
any affiliate under the control of the Company, including but not limited to any
proceeds received by the Company in respect of its MovieTickets.com capital
stock in connection with a merger, share exchange, or other reorganization of
MovieTickets.com, and (D) in the event that the Company distributes or makes a
dividend to its shareholders of any capital stock of MovieTickets.com or of a
successor of MovieTickets.com, such number of shares of capital stock of
MovieTickets.com or a successor as is equal to five percent (5%) of the
aggregate of such shares being distributed to the Executive and to the
shareholders in such distribution or dividend (the aggregate of subsection (ii)
(A), (B), (C), and (D) being referred to as the “MovieTickets.com 5% Interest)”;
and
 
(iii) any amounts otherwise includible in the MovieTickets.com 5% Interest that
are distributed or otherwise paid to the Company or any Affiliate under the
control of the Company after December 23, 2009 but before the commencement of
the Extension Term, payable within five days of the commencement of the
Extension Term.
 

 
3

--------------------------------------------------------------------------------

 

In the event that during the Extension Term the Company enters into any
additional businesses other than the Intellectual Properties Division (comprised
of the Company’s 51% ownership interest in Tekno Books, certain intellectual
properties created by authors and others, and the Company’s 50% ownership
interest in NetCo Partners) and the Ad Sales Division (comprised of the
CinemasOnline business and the Company’s 26.2% interest in MovieTickets.com),
then the Company will consider in good faith increasing the Executive’s
compensation under this Paragraph 2.4 during the Extension Term to reflect the
additional service to be provided by the Executive to the Company in connection
with such additional businesses.
 
In the event that (x) stock of MovieTickets.com becomes publicly traded, or (y)
publicly traded stock or securities are distributed with respect to, or received
in exchange for stock of MovieTickets.com (or non-publicly traded stock or
securities that are so distributed or received become publicly traded after such
distribution or receipt), 5% of such publicly traded stock or securities shall
promptly be paid to the Executive in partial or full satisfaction (as
appropriate) of the MovieTickets.com 5% Interest, unless such payment is
prohibited by law.  If stock of MovieTickets.com or any stock or securities
received with respect thereto is not registered with the Securities and Exchange
Commission but is part of a class of stock or securities that is publicly
traded, the portion of such stock or securities distributable to the Executive
shall be distributed subject to applicable resale restrictions if required by
law.
 
To the extent any payment received by the Company or its shareholders and
described in the preceding sentences of this Paragraph 2.4 is made in the form
of property other than cash (and other than securities, stock, or other equity
interests that are publicly traded on an established securities market and that
are distributed to the Executive without any restriction imposed by contract, by
securities law, rule or regulation, or otherwise that would preclude an
immediate sale for the current bid price in such market), the corresponding
payment to the Executive shall be made in cash (equal to the fair market value
of such property) to the extent necessary to pay any income tax withholding or
employment taxes required to be withheld with respect to payments under this
Paragraph 2.4.  The Parties agree that the rights of the Executive to payments
under this Paragraph 2.4 is an unfunded and unsecured promise to pay of the
Company that does not provide to the Executive any interest in any specific
asset of the Company.  The Parties further agree that the rights of the
Executive to payments under this Paragraph 2.4 do not consist of or include
capital stock in the Company, any subsidiary of the Company, or MovieTickets.com
and do not provide the Executive with any voting right or other rights of a
shareholder with respect to the Company, and subsidiary of the Company or
MovieTickets.com except to the extent of any shares of stock that may be paid to
the Executive during the Extension Term in respect of the MovieTickets.com 5%
Interest.”
 
(c)           Paragraphs 3.1 through 3.5 of the Current Employment Agreement are
hereby deleted and replaced with the following:
 

 
4

--------------------------------------------------------------------------------

 

“3.1        Expense Reimbursement.  During the Term and Extension Term, the
Company, upon the submission of supporting documentation by the Executive, and
consistent with Company policies as of the Commencement Date, shall reimburse
the Executive for all expenses actually paid or incurred by the Executive in the
course of and relating to the business of the Company, including expenses for
travel and entertainment.  Any such reimbursement shall be made within 30 days
of the submission of supporting documentation and in all events by the last day
of the calendar year following the calendar year in which the expense was
incurred, and the expenses eligible for reimbursement in any one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year.  In addition, throughout the Term and Extension Term, the Company will
continue to pay the Executive an automobile allowance in the amount of $650 per
month.  Such automobile allowance shall be for no more than one automobile and
shall include all expenses related thereto, including, without limitation, lease
expenses, maintenance and insurance.
 
3.2          Other Benefits.  The Company shall obtain or shall continue in
force comprehensive major medical and hospitalization insurance coverages
(including, without limitation, (i) dental coverage and (ii) coverage for
nursing care in a hospital, any other medical facility, and at home), either
group or individual, for the Executive and her dependents, and shall obtain or
shall continue in force disability and life insurance for the Executive
(collectively, the “Policies”), which Policies the Company shall keep in effect
at its sole expense throughout the Term and Extension Term.  The Policies to be
provided by the Company shall be on terms as determined by the Board; provided,
however, that such Policies shall in no event provide benefits to the Executive
which are less than the benefits provided to the Executive as of the
Commencement Date.
 
3.3          Working Facilities.  The Company shall furnish the Executive with
(i) an office in Palm Beach County, Florida, comparable to her current offices
as of the Commencement Date, (ii) a secretary, and (iii) such other facilities
and services (including, without limitation, office internet access, a
Blackberry or similar device, laptop computer, and support services for such
devices) as are suitable to her position and adequate for the performance of her
duties hereunder.
 
3.4          Vacation.  The Executive shall be entitled to reasonable vacations
during each year of the Term and Extension Term, consistent with past
practices.”
 
(d)           The first sentence of Paragraph 4.1 of the Current Employment
Agreement is hereby deleted and replaced with the following:
 
“Notwithstanding anything contained in this Agreement to the contrary, the
Executive’s employment with the Company (whether during the Term or the
Extension Term) may be terminated by the Company for Cause.”
 
(e)           The first sentence of Paragraph 4.2 of the Current Employment
Agreement is hereby deleted and replaced with the following:
 
 
5

--------------------------------------------------------------------------------

 
 
“Notwithstanding anything to the contrary contained in this Agreement, if,
during the Term or the Extension Term, the Executive suffers a disability (as
defined below), the Company may, at its election, by a vote of 75% of the
members of the Board, terminate the Executive’s employment with the Company.”
 
(f)           The last sentence of Paragraph 4.2 of the Current Employment
Agreement is hereby deleted and replaced with the following:
 
“Except as provided above and otherwise in this Agreement (including, without
limitation, in Paragraph 4.4(c) and Paragraph 6), the Company shall have no
further liability hereunder (other than for reimbursement for business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Paragraph 3.1 hereof).”
 
(g)          The first sentence of Paragraph 4.3 of the Current Employment
Agreement is hereby deleted and replaced with the following:
 
“In the event of the death of the Executive during the Term or the Extension
Term, the Company shall pay to the Executive’s legal representative any unpaid
Base Salary accrued through the date of the Executive’s death, as well as a lump
sum payment equal to (A) 12 months’ Base Salary at the rate prevailing on the
date of the death of the Executive and (B) the share of Bonus to which he would
have been entitled pro rated based on the percentage of the current fiscal year
that had been completed on the date of her death.”
 
(h)          The last sentence of Paragraph 4.3 of the Current Employment
Agreement is hereby deleted and replaced with the following:
 
“Except as provided above and otherwise in this Agreement (including, without
limitation, Paragraph 4.4(c) and Paragraph 6), the Company shall have no further
liability hereunder (other than for reimbursement for business expenses incurred
prior to the date of the Executive’s death, subject, however, to the provisions
of Paragraph 3.1 hereof).”
 
(i)           Paragraph 4.4 of the Current Employment Agreement is hereby
deleted in its entirety and replaced with the following:
 
“4.4        Effect of Termination by the Company Other Than for Cause.
 
(a)          General.  If the employment of the Executive is terminated by the
Company during the Term other than for Cause, death, or disability pursuant to
Paragraphs 4.1 through 4.3, the Company will pay to the Executive (i) Base
Salary through the date of termination of employment, (ii) any benefits owed
under a plan described in Paragraph 3 as in effect on the date of termination,
(iii) reimbursement for expenses incurred prior to the date of termination, and
(iv) an amount equal to the Base Salary for the remainder of the Term or 12
months, whichever is greater.  The amounts described in clauses (i) - (iii) of
the preceding sentence shall be paid in accordance with the usual practices and
procedures of the Company and the amount described in clause (iv) shall be paid
in a lump sum within 30 days after termination of employment.

 
6

--------------------------------------------------------------------------------

 
 
(b)          Additional Payments.  If the employment of the Executive is
terminated by the Company during the Extension Term other than for Cause, death,
or disability pursuant to Paragraphs 4.1 through 4.3, the Company will pay to
the Executive (i) any benefits owed under a plan described in Paragraph 3 as in
effect on the date of termination and (ii) reimbursement for expenses incurred
prior to the date of termination (and the amounts described in clauses (i) and
(ii) of this sentence shall be paid in accordance with past practices of the
Company).  In addition, the amount otherwise payable to the Executive following
a Change of Control in installments in accordance with clauses (i) and (ii) of
Paragraph 6(b) shall instead be paid to the Executive in a lump sum within five
business days after such termination of employment (to the extent not previously
paid), without regard to whether all of the payments on account of the Broadway
Note (as defined below) and the Broadway Earn-out (as defined below) have been
received by the Company.
 
(c)           Vesting of MovieTickets.com 5% Interest.  If the employment of the
Executive is terminated (i) by reason of the death of the Executive, (ii) by the
Company during the Extension Term for any reason other than for Cause pursuant
to Paragraph 4.1, or (iii) by the Executive for “Good Reason” pursuant to
subparagraph (d) of this Paragraph 4.4, the right of the Executive to payments
of the MovieTickets.com 5% Interest shall fully vest and the MovieTickets.com 5%
Interest will continue to be paid to the Executive and her heirs in
perpetuity.  For the avoidance of doubt, if the employment of the Executive is
terminated during the Extension Term (i) by reason of the death of the
Executive, (ii) by the Company for any reason other than for Cause, or (iii) by
the Executive for Good Reason, the Company’s obligation to continue paying to
the Executive the MovieTickets.com 5% Interest, notwithstanding the fact that
the Extension Term and the Executive’s employment with the Company has
terminated, will not expire.  The rights of the Executive in this Paragraph
4.4(c) shall be exercisable by her estate following the death of the Executive.
 
If, upon the termination of employment of the Executive, the fair market value
of the MovieTickets.com 5% Interest (or other amount in excess of the amount
actually paid in such year) is includible in the income of the Executive for the
taxable year of the Executive in which such termination occurs, the Company
shall pay to the appropriate government tax authorities the tax amounts imposed
on the Executive and required to be withheld by the Company with respect to the
portion vested but not paid in such year, and such amount shall be treated as a
partial payment of the amounts ultimately required to be paid by the Company
with respect to the MovieTickets.com 5% Interest.

 
7

--------------------------------------------------------------------------------

 

(d)          Termination by Executive for Good Reason.  If the Executive
terminates her employment for “Good Reason” as defined below, such termination
shall be treated as a termination of Executive’s employment by the Company other
than for Cause. The Executive shall be treated as terminating her employment for
Good Reason if he terminates her employment within two years following the
initial existence of one or more of the following events: (i) a material
diminution in the Executive’s base compensation; (ii) a material diminution in
the Executive’s authority, duties, or responsibilities; (iii) a material
diminution in the budget over which the Executive retains authority (other than
a diminution by reason of a sale or other disposition of a substantial portion
of the assets of the Company, such as the Broadway Sale); (iv) a material change
in the geographic location at which the Executive must perform the services
described in this Agreement; and (v) any other action or inaction that
constitutes a material breach by the Company of this Agreement; provided, that
the Executive provide notice to the Company within 90 days after the first
occurrence of such event; provided further, that the Company shall have a period
of 30 days in which to cure any ground for termination for Good Reason.  In the
event that, during the Term, the Company shall terminate the employment of
Mitchell Rubenstein without “Cause” as defined in the Employment Agreement of
even date herewith between Mitchell Rubenstein and the Company, or if Mitchell
Rubenstein resigns for “Good Reason” as determined under his Employment
Agreement with the Company, any such termination of employment shall be
considered a material breach by the Company of the terms of this Agreement (of
which the Company shall be deemed to have notice by reason of such resignation
or other termination, and which shall not be subject to cure except insofar as
set forth in the Employment Agreement of Mitchell Rubenstein with the
Company).  For the avoidance of doubt, if the Executive terminates her
employment for Good Reason, the Company’s obligation to continue paying to the
Executive the MovieTickets.com 5% Interest, notwithstanding the fact that
Executive’s employment with the Company has terminated, will not expire.”
 
(j)           Paragraph 4.5 of the Current Employment Agreement is hereby
deleted in its entirety and replaced with the following:
 
 “4.5       Termination by Executive other than for Good Reason.  If the
Executive terminates her employment without Good Reason, the Company shall pay
to the Executive any unpaid Base Salary accrued through the effective date of
termination specified in such notice.  In addition, the Company shall pay any
benefits, if any, owed to the Executive under any plan provided for the
Executive under Paragraph 3 hereof in accordance with the terms of such plan as
in effect on the date of termination of employment under this Paragraph
4.5.  Except as provided above and as otherwise provided in this Agreement
(including, without limitation, Paragraph 6), the Company shall have no further
liability hereunder (other than for reimbursement for business expenses incurred
prior to the date of termination, subject, however, to the provisions of
Paragraph 3.1 hereof).”
 
(k)          Paragraph 4.7 of the Current Employment Agreement is hereby deleted
in its entirety and replaced with the following:
 
 
8

--------------------------------------------------------------------------------

 
 
“4.7        Six-Month Delay for Payments to Specified Employee.  If the
Executive is a “specified employee” (as defined in Treas. Reg. section
1.409A-1(i)) as of the date of her termination of employment under this
Agreement, then, notwithstanding any other provision of this Agreement, any lump
sum payment to the Executive following such termination of employment that is
made under the third sentence of Paragraph 4.2, under clause (iv) of Paragraph
4.4(a), or under Paragraph 4.4(b) (in each case, the “Termination Payment”)
shall be made on the date that is six months after the date of termination of
employment (the “Termination Payment Date”).  From the date of termination of
employment until the Termination Payment Date (or, if later, the date of actual
payment), such amounts due to the Executive and described in the preceding
sentence shall be set aside in a “rabbi trust” (within the meaning of Internal
Revenue Service Revenue Procedure 92-64) established by the Company for purposes
of holding amounts equal to the amounts referred to in the preceding sentence
that are payable under the third sentence of Paragraph 4.2, clause (iv) of
Paragraph 4.4(a), or Paragraph 4.4(b) of this Agreement.  Such funds shall be
invested in short-term U.S. Government obligations until the date of payment of
the Termination Payment to the Executive, and an amount equal to the interest
earned on obligations held by the rabbi trust shall be paid to the Executive on
the Termination Payment Date or, if later, the date the Termination Payment is
actually paid to the Executive.”
 
(l)           New Paragraph 4.8 is hereby added to the Current Employment
Agreement.
 
“4.8        Effect of Notice of Non-Renewal of Term.  If, during the Term, the
Company delivers to the Executive written notice that the Term will not be
extended, such notice shall be treated as a termination of the employment of the
Executive by the Company other than for Cause on the last day of the Term.  If,
during the Term, the Executive delivers to the Company written notice that the
Term will not be extended, such notice shall be treated as a termination of
employment by the Executive without Good Reason on the last day of the Term.”
 
(m)         The following is hereby added to the end of Paragraph 6(a) of the
Current Employment Agreement:
 
“The Parties agree that a consummation of the Broadway Sale pursuant to the
Broadway Purchase Agreement will constitute a Change of Control as defined
above.”
 
(n)          The following is hereby added to the end of Paragraph 6(b) of the
Current Employment Agreement:
 
 
9

--------------------------------------------------------------------------------

 

“Notwithstanding the foregoing, if the Broadway Sale is completed pursuant to
the Broadway Purchase Agreement, the amount payable within five days of the
Change of Control Date, as otherwise determined pursuant to the first sentence
of this Paragraph 6(b) and pursuant to Paragraph 6(c) (which amount is hereby
agreed to be $1,832,189), shall be reduced by $332,189.  Thereafter, if the
Executive continues to be employed by the Company on the first anniversary of
the Change of Control Date (or ceases to be employed by the Company on or before
such date other than by reason of a termination by the Company for Cause or
termination by the Executive other than for Good Reason), the following
additional payments shall be made to the Executive in the time and manner set
forth below (without regard to whether the Executive continues to provide
services to the Company after the first anniversary of the Change of Control
Date):
 
(i)           amounts equal to 1.94% of all payments (interest and principal)
received by the Company on account of the promissory note in the principal
amount of $8,500,000 issued to the Company as partial consideration for the
Broadway Sale pursuant to the Broadway Purchase Agreement (the “Broadway Note”),
with each such payment to be made to the Executive within five business days of
receipt of the corresponding Broadway Note by the Company (but in no event
before the first anniversary of the Closing Date); and
 
(ii)           2.36% of the first $7,000,000 of payments received by the Company
on account of the earn-out obligations received by the Company as partial
consideration for the Broadway Sale pursuant to the Broadway Purchase Agreement
(the ‘Broadway Earn-out”), with each such payment being made to the Executive
within five business days of receipt of the corresponding Broadway Earn-out
payment by the Company  (but in no event before the first anniversary of the
Closing Date).
 
For the avoidance of doubt, if the Company surrenders or otherwise transfers or
modifies the Broadway Note or the Broadway Earn-out for any modified obligation
or any other consideration, the payments to the Executive referenced in clauses
(i) and (ii) immediately above shall be required to be made with respect to such
modified obligation or the fair market value of such other consideration.
 
If the Company does not pay any amount that becomes due to the Executive under
clauses (i) or (ii) immediately above by the latest date on which such amount is
permitted under such clauses to be paid, then the Executive shall provide
written notice to the Company of such failure to pay, and if such payment is not
made by the 30th day following the date that such written notice is provided to
the Company, then the obligations of the Company to pay to the Executive 1.94%
of all payments received by the Company on account of Broadway Note and 2.36% of
all payments received by Company on account of the Broadway Earn-out shall
accelerate and become immediately due and payable in full as if the Company had
received total principal payments of $8,500,000 on account of the Broadway Note
and the first $7,000,000 of payments on account of the Broadway Earn-out.
 
 
10

--------------------------------------------------------------------------------

 

The right of the Executive to payments under this Paragraph 6(b) shall be
treated as a right to a series of separate payments for purposes of Internal
Revenue Code section 409A and the Treasury Regulations thereunder.  The portion
of any amount that is received by the Company in respect of the Broadway Note or
Broadway Earn-out before the first anniversary of the Closing Date that is
payable to the Executive shall be set aside in a “rabbi trust” in the same
manner as is described in Paragraph 4.8 until the first anniversary of the
Closing Date, at which time such amount (plus an amount equal to the interest
earned on obligations held by the rabbi trust in respect of such amount) shall
be paid to the Executive.”
 
(o)          Paragraph 6(d) of the Current Employment Agreement is hereby
deleted in its entirety and replaced by the following:
 
“If (x) the payment described in clause (b) of this Paragraph 6 or any amount
payable to the Executive under any other compensation arrangement maintained by
the Company (or a subsidiary) which became payable after payment of the first
payment provided for in (b), upon or as a result of the Change of Control and/or
the exercise by the Executive of rights which are contingent on a Change of
Control, or (y) any payment described in Paragraph 2.4 (each a “Payment” and
collectively the “Payments”), or any portion thereof or right thereto would be
considered (i) a “parachute payment” under Internal Revenue Code (“Code”)
section 280G and Treasury Regulations thereunder subject to the excise tax
imposed by Code section 4999, or a successor provision or (ii) a right to a
deferral of compensation that does not comply with Code section 409A (or with
Treasury Regulations or other Internal Revenue Service guidance under Code
section 409A) and that is therefore subject to the interest or additional tax
imposed by Code section 409A(a)(1)(B) (collectively, the “Section 409A Taxes”),
or a successor provision, or any interest or penalties are incurred by the
Executive with respect to such excise tax or Section 409A Taxes (such excise tax
or Section 409A Taxes, together with any such interest and penalties,
collectively, the “Excise Tax”), then the Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes imposed thereon and amounts relating
thereto, including, without limitation, (x) any interest or penalties imposed
with respect to such taxes and (y) any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.
 
(p)          The first sentence of Paragraph 7.1 of the Current Employment
Agreement is hereby deleted and replaced with the following:
 
 “During the Term and the Extension Term and following termination of the
Executive’s employment with the Company, the Executive shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company.”
 
(q)          Paragraph 7.2 of the Current Employment Agreement is hereby deleted
in its entirety and replaced with the following:
 
 
11

--------------------------------------------------------------------------------

 
 
“7.2        Books and Records. All books, records, accounts and similar
repositories of Confidential Information of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of Executive’s employment or on the Board’s request at
any time.”
 
(r)           Paragraph 7.3 is hereby added to the Current Employment Agreement:
 
“7.3        Sharing of Information.  Upon the request of the Executive, the
Company shall:  furnish promptly to her copies of the monthly financial reports
received by the Company with respect to MovieTickets.com or any successor; keep
her informed on a current basis as to all material events with respect to
MovieTickets.com or any successor; and provide an annual computation, within 30
days after the end of each fiscal year of the Company, certified as accurate and
complete by the Chief Financial Officer of the Company or by an independent
member of the Board of the Company, as to (i) the amounts relating to
MovieTickets.com that are required to be taken into account in determining
payments with respect to the MovieTickets.com 5% Interest, and (ii) collections
with respect to the Broadway Note and the Broadway Earn-out (including
computations of the Broadway Earn-out amounts to which the Company is entitled
with respect to the Broadway Sale).
 
 
(s)
New Paragraph 21 is hereby added to the Current Employment Agreement:

 
“21 Past Due Amounts.  If the Company fails to pay any amount that becomes due
to the Executive under the Agreement by the latest date on which such the amount
is permitted under the Agreement to be paid (such date being hereafter as the
“Required Payment Date”), interest shall be charged with respect to the past due
amount at the rate of 1.5% per month (18% per annum, compounded monthly) from
the Required Payment Date, and such interest shall be paid by the Company to the
Executive at or before the time that the amount past due is paid.”
 
 
12

--------------------------------------------------------------------------------

 

2.             Effect of Termination of Broadway Sale.  Except as provided in
the following sentences of this Section 2, this Agreement shall be of no force
or effect, and the Current Employment Agreement will continue in place and
remain in full force and effect, in the event that (i) the Broadway Sale is not
consummated, within 12 months after the date this Agreement is entered into,
pursuant to the terms and conditions of the Broadway Purchase Agreement, (ii)
the Broadway Purchase Agreement is terminated at any time for any reason before
the consummation of the Broadway Sale, (iii) the employment of the Executive is
terminated by the Company other than for Cause, or by the Executive for Good
Reason, before the consummation of the Broadway Sale and before the Broadway
Purchase Agreement has been terminated, or (iv) at the election of the
Executive, if any amendment is made to the Broadway Purchase Agreement affecting
the purchase price or other principal terms of the Broadway
Sale.  Notwithstanding the previous sentence, however, (x) the amendments made
to the Current Employment Agreement by subsections (j), (l), and (m) of Section
1 of this Agreement, and Section 6 of this Agreement shall be given effect from
and after the date of this Agreement, and (y) a termination of employment by
Mitchell Rubenstein for Good Reason, as defined in the Employment Agreement
between Mitchell Rubenstein and the Company of even date with the Current
Employment Agreement between the Company and the Executive, shall be considered
as a material breach by the Company of the terms of the Current Employment
Agreement, whether or not any of the events described in clauses (i) through
(iv) of this Section 2 occur.  In addition, if, following a termination of this
Agreement under circumstances described in clause (iii) of the second preceding
sentence, the Broadway Sale is consummated pursuant to the terms of the Broadway
Purchase Agreement, the entire amount of the Change of Control payment described
in Section 6(b) of the Current Employment Agreement, as specified in the
parenthetical clause in the first sentence of the language added by Section 1(n)
of this Agreement to Paragraph 6(b) of the Current Employment Agreement, shall
be paid in a lump sum within five days of the Change of Control Date.  In
addition, and for the avoidance of doubt, if the Broadway Ticketing Division is
sold or otherwise transferred (x) to the purchaser under the Broadway Purchase
Agreement or an affiliated person under terms different in any material respect
from those set forth in the Broadway Purchase Agreement, or (y) to a purchaser
other than the purchaser specified in the Broadway Purchase Agreement or an
affiliated person, in a transaction that is similar to that described in the
Broadway Purchase Agreement or that otherwise constitutes a Change of Control,
the entire amount of the Change of Control payment as referred to in the
preceding sentence shall be paid in a lump sum to the Executive within five days
of the Change of Control Date.
 
3.           Current Employment Agreement Effective; No Expansion of Duties of
Executive.
 
(a)           Except as otherwise specifically set forth in this Agreement, all
provisions of the Current Employment Agreement that are not amended by this
Agreement shall remain in full force and effect.
 
(b)           For the avoidance of doubt, nothing in this Agreement is intended
to add to or otherwise expand upon the duties or obligations of the Executive as
set forth in the Current Employment Agreement.
 
4.           Entire Agreement; Modification.  This Agreement, the Current
Employment Agreement, and the Indemnification Agreement dated as of November 12,
1993, between the Executive and the Company, constitute collectively the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.  This Agreement may be
amended or modified only by an instrument in writing duly executed by the
Parties.
 
5.             Binding Effect.  This Agreement is binding upon, inures to the
benefit of and is enforceable by the Parties and their respective successors and
assigns.
 
6.            Legal Matters.  The provisions of Paragraphs 10 and 14 of the
Current Employment Agreement, concerning arbitration of disputes and governing
law, shall also apply with respect to this Agreement and any controversy or
claim arising under this Agreement.  The Company will reimburse the Executive
for all reasonable legal fees and related disbursements incurred by the
Executive in connection with the negotiation of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
7.             Unfunded and Unsecured Promise.  Any right of the Executive to
compensation under this Agreement shall be an unfunded and unsecured promise to
pay, not secured by any specific property of the Company, and shall not be
subject to assignment, pledge, or other transfer to any other person, except by
will or by the laws of descent and distribution.
 
8.             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
[Signature page follows]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Company:
 
HOLLYWOOD MEDIA CORP.
   
By:
/s/ Scott Gomez
Name:
Scott Gomez
Title:
Chief Accounting Officer

 

Executive:  
/s/ Laurie S. Silvers
LAURIE S. SILVERS


 

--------------------------------------------------------------------------------

 